DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 02/14/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because “Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.” In the present case all the Non-Patent Literature (NPL) entries must include a date (with at least the year) of publication.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The information disclosure statement (IDS) submitted on 09/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 02/14/2020 are accepted by the Examiner.
Specification
The disclosure filed on 02/14/2020 is accepted by the Examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-20 are allowed because a comprehensive search of prior art failed to teach, either alone or in combination, receiving an original input data that is a value with a length, a width and a depth, performing a pixel shuffle operation on the original input data, in which the original input data is separated into multiple values for reducing a dimension of each of the values, performing a channel shuffle operation on the multiple values for selecting values used in a convolution operation from each of the multiple values so as to form multiple new input data, setting up convolution kernels with respect to the multiple new input data, where a second amount of convolution kernels are included, and each of the convolution kernels implements a filter; and by a multiplier-accumulator of the processor, performing the convolution operation with the second amount of convolution kernels and the multiple new input data, so as to form a second amount of multiple output data, as the applicant has claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Aliabadi (US 20180096226 A1) discloses efficient data layouts for convolutional neural networks.
Freeman (US 20190220709 A1) discloses device and a method for image classification using a convolutional neural network.
Zhang (US 20200074288 A1) discloses convolution operation processing method and related product.
Power (US 20200089506 A1) discloses methods, systems and apparatus to improve convolution efficiency.
Wang (US 20210166350 A1) discloses fusion network-based method for image super-resolution and non-uniform motion deblurring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN A TORRES/           Primary Examiner, Art Unit 2636